Citation Nr: 1040210	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right shoulder nerve 
damage.

2.  Entitlement to service connection for numbness of the right 
arm, secondary to a right shoulder condition.

3.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1992.  
He received the Combat Action Ribbon among other decorations.


This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) 
in Philadelphia, Pennsylvania, which denied service connection 
for right shoulder nerve damage, numbness of the right arm, 
secondary to right shoulder, and hearing loss.

The Boston, Massachusetts RO has retained jurisdiction over the 
Veteran's claims.

The Veteran testified before the undersigned at a December 2007 
Travel Board hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not have right shoulder nerve damage.

2.  The Veteran does not have a disability, related to numbness 
of the right arm.

3.  The Veteran does not have current right ear hearing loss for 
VA compensation purposes.

4.  Left ear hearing loss was identified on examination when the 
Veteran was accepted for active military service.

5.  The pre-existing left ear hearing loss underwent no increase 
in underlying disability during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder nerve 
damage are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2010).

2.  The criteria for service connection for numbness of the right 
arm are not met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317.

3.  The criteria for service connection for right ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).  

4.  The criteria for service connection for left ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In an April 2005 and May 2005 letters, issued prior to the 
adjudication of the claims, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.
The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
January 2008 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the January 2008 letter was 
sent after the initial adjudication of the claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency 
was cured by readjudication of the claim in a supplemental 
statements of the case issued in August 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  At the December 2007 hearing, the issues were 
identified and it was suggested that the Veteran submit 
additional medical evidence identified at the hearing.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  

Although the Veteran testified during his December 2007 Board 
hearing that he had been seen by an audiologist at the VA 
hospital in September 2007, in a subsequent March 2010 statement, 
he indicated that he was not examined at any VA hospital in 
September 2007, and that he had no more evidence to submit with 
regard to any of his claims.

As discussed below, the VA scheduled the Veteran for VA 
examinations for his claimed right arm disabilities and hearing 
loss in July 2010, but the Veteran failed to appear, without 
explanation and has not shown good cause for his failure to 
appear.  In the case of an original claim, when a Veteran fails 
to appear for a scheduled examination, federal regulations state 
that the claim shall be decided based on the evidence of record.  
38 C.F.R. § 3.655(a), (b) (2009).  

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA will generally pay compensation in accordance with chapter 11 
of title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations, or to 
a degree of 10 percent or more not later 
than December 31, 2011; and 

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following): 

(A) An undiagnosed illness; 

(B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a 
cluster of signs or symptoms: 

(1) Chronic fatigue syndrome; 

(2) Fibromyalgia; 

(3) Irritable bowel syndrome; or 

(4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness. 

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 

(3) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable 
of independent verification. 

(4) For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest. 

(5) A qualifying chronic disability referred to in 
this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, 
anatomical localization, or symptomatology are 
similar. 

(6) A qualifying chronic disability referred to in 
this section shall be considered service connected 
for purposes of all laws of the United States. 

(7) Compensation shall not be paid under this 
section for a chronic disability: 

(i) If there is affirmative evidence that 
the disability was not incurred during 
active military, naval, or air service in 
the Southwest Asia theater of operations; 
or 

(ii) If there is affirmative evidence that 
the disability was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations and the onset of the 
disability; or 

(iii) If there is affirmative evidence that 
the disability is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(b) Signs or symptoms of undiagnosed illness and 
medically unexplained chronic multisymptom illnesses. 
For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to:

(1) Fatigue. 

(2) Signs or symptoms involving skin. 

(3) Headache. 

(4) Muscle pain. 

(5) Joint pain. 

(6) Neurological signs or symptoms. 

(7) Neuropsychological signs or symptoms. 

(8) Signs or symptoms involving the 
respiratory system (upper or lower). 

(9) Sleep disturbances. 

(10) Gastrointestinal signs or symptoms. 

(11) Cardiovascular signs or symptoms. 

(12) Abnormal weight loss. 

(13) Menstrual disorders. 

(c) Presumptive service connection for 
infectious diseases.

(1) Except as provided in paragraph (c)(4) of this 
section, a disease listed in paragraph (c)(2) of this 
section will be service connected if it becomes 
manifest in a veteran with a qualifying period of 
service, provided the provisions of paragraph (c)(3) 
of this section are also satisfied. 

(2) The diseases referred to in paragraph (c)(1) of 
this section are the following: 

(i) Brucellosis. 

(ii) Campylobacter jejuni. 

(iii) Coxiella burnetii (Q fever). 

(iv) Malaria. 

(v) Mycobacterium tuberculosis. 

(vi) Nontyphoid Salmonella. 

(vii) Shigella. 

(viii) Visceral leishmaniasis. 

(ix) West Nile virus. 

(3) The diseases listed in paragraph (c)(2) of 
this section will be considered to have been 
incurred in or aggravated by service under the 
circumstances outlined in paragraphs (c)(3)(i) 
and (ii) of this section even though there is no 
evidence of such disease during the period of 
service. 

(i) With three exceptions, the disease must have 
become manifest to a degree of 10 percent or 
more within 1 year from the date of separation 
from a qualifying period of service as specified 
in paragraph (c)(3)(ii) of this section. Malaria 
must have become manifest to a degree of 10 
percent or more within 1 year from the date of 
separation from a qualifying period of service 
or at a time when standard or accepted treatises 
indicate that the incubation period commenced 
during a qualifying period of service. There is 
no time limit for visceral leishmaniasis or 
tuberculosis to have become manifest to a degree 
of 10 percent or more. 

(ii) For purposes of this paragraph (c), the 
term qualifying period of service means a period 
of service meeting the requirements of paragraph 
(e) of this section or a period of active 
military, naval, or air service on or after 
September 19, 2001, in Afghanistan. 

(4) A disease listed in paragraph (c)(2) of this 
section shall not be presumed service connected: 

(i) If there is affirmative evidence that 
the disease was not incurred during a 
qualifying period of service; or 

(ii) If there is affirmative evidence that 
the disease was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from a 
qualifying period of service and the onset 
of the disease; or 

(iii) If there is affirmative evidence that 
the disease is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 

(d) Long-term health effects potentially 
associated with infectious diseases.

(1) A report of the Institute of Medicine of the 
National Academy of Sciences has identified the 
following long-term health effects that 
potentially are associated with the infectious 
diseases listed in paragraph (c)(2) of this 
section. These health effects and diseases are 
listed alphabetically and are not categorized by 
the level of association stated in the National 
Academy of Sciences report (see Table to § 
3.317). If a veteran who has or had an 
infectious disease identified in column A also 
has a condition identified in column B as 
potentially related to that infectious disease, 
VA must determine, based on the evidence in each 
case, whether the column B condition was caused 
by the infectious disease for purposes of paying 
disability compensation. This does not preclude 
a finding that other manifestations of 
disability or secondary conditions were caused 
by an infectious disease. 

(2) If a veteran presumed service connected for 
one of the diseases listed in paragraph (c)(2) 
of this section is diagnosed with one of the 
diseases listed in column "B" in the table 
within the time period specified for the disease 
in the same table, if a time period is specified 
or, otherwise, at any time, VA will request a 
medical opinion as to whether it is at least as 
likely as not that the condition was caused by 
the veteran having had the associated disease in 
column "A" in that same table. 
38 U.S.C.A. § 1117; 75 Fed. Reg. 59,970 (Sept. 29, 2009); 
75 Fed. Reg. 61,995 (to be codified at 38 C.F.R. § 3.317)

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385 (2009).

Right Shoulder Nerve Damage/Numbness of the Right Arm

Service treatment records show that in October 1997, the Veteran 
complained of a hurt right shoulder.  In June 1989, he complained 
of right wrist and right shoulder pain for two months, after a 
window frame fell on his wrist.  He complained of decreased range 
of motion and loss of sensation in the right shoulder, arm and 
hand, and indicated that he could only feel pressure and tingling 
in the fingers since April 1988.  The assessment made was 
possible right shoulder nerve damage, possible carpal tunnel 
syndrome and possible arthritis.  He complained of loss of 
sensation in the right arm in August 1989.  

On examination, there was no swelling or discoloration, full 
range of motion of the right shoulder, elbow, wrist and all five 
digits and no atrophy.  He was assessed at that time with 
possible brachial plexus nerve damage, and given a referral for a 
neurology consultation.  During his neurology consultation in 
October 1989, it was noted that the Veteran had a subjective 
sensation of discomfort in the right shoulder and proximal right 
arm since a minor injury to the right shoulder in April 1988, and 
that he complained of intermittent loss of sensation in the right 
upper extremity, proximal greater than distal.  It was also noted 
that the history and neurological examination did not indicate 
brachial plexus involvement.  No chronic right shoulder or right 
arm disability was diagnosed during service or at the time of the 
Veteran's separation in May 1992.

During VA joint and neurological examinations in July 2005, the 
Veteran reported a history of right shoulder pain and nerve 
damage following an accident in 1988. He said that this had 
resulted in decreased feeling in the right hand and fingertips.  
He denied any weakness, except for at the shoulder.  He also 
indicated that his symptoms had improved over a period of several 
years, but that had been stable for the six-year period preceding 
the examination.  The Veteran also reported that he had been 
tested in Hawaii and given a diagnosis of "nerve damage in the 
shoulder."

On physical examination, shoulder shrug was strong, and there was 
no evidence of atrophy of the musculature of the shoulders.  
There was no pronator drift; motor power was full in both arms; 
fine movements of the hands were preserved; finger to nose 
maneuvers were performed without any dysmetria; there was no loss 
of light touch sensation over the arms; there was no truncal 
unsteadiness and gait was normal.  The right shoulder showed no 
swelling and there was no pain to palpation.  On active range of 
motion, forward flexion was 0 to 180 degrees, abduction 0 to 170 
degrees, external rotation 0 to 90 degrees, and internal rotation 
0 to 45 degrees.  Sensory examination was normal.  X-rays of the 
right shoulder were normal and there was no evidence of 
abnormality.  

The examiner opined that the Veteran's right shoulder pain was 
more likely than not due to "poor body mechanics posture."  
However, he did not give an opinion as to whether the Veteran's 
complaints of right arm pain were indicative of a right arm 
disability or an undiagnosed illness.  

At the December 2007 hearing, the Veteran testified that he 
injured his shoulder and arm while running an obstacle course at 
Scofield Barracks and that he still did not have normal feeling 
in his arm.

In accordance with the Board's April 2008 remand, the Veteran was 
scheduled for another VA joints examination in July 2010.  The 
Veteran failed to appear, without explanation, for the 
examination and has not requested that the examination be 
rescheduled.  In the case of an original claim, when a Veteran 
fails to appear for a scheduled examination, federal regulations 
state that the claim shall be decided based on the evidence of 
record.  38 C.F.R. § 3.655(a), (b).  Therefore, the case must be 
decided based on the evidence of record.  

While the July 2005 VA examiner noted the Veteran's complaints of 
right arm pain and numbness, and the Veteran has reported ongoing 
symptomatology since an in-service injury; an underlying 
disability has never been identified.  There are no other 
findings of an underlying right shoulder or right arm disability 
in the record.  The Veteran is competent to report his right 
shoulder and right arm symptoms, but, pain without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a "disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

The Veteran is not entitled to service connection for a right 
shoulder or right arm disability as a Persian Gulf Veteran 
suffering from a chronic disability resulting from an undiagnosed 
illness because his symptoms of right arm pain have not been 
shown to be present to a level of 10 percent.  The record does 
not show any objective evidence of pain on motion, or neurologic 
impairment.  Cf. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.123, 
4.124 (2010) (providing 10 percent ratings for limitation of 
motion, including painful motion manifested by functional 
limitations and for certain neurologic impairment).

The Veteran has not been found to have a medically unexplained 
chronic multisymptom illness (as no illness has been diagnosed) 
or a disability for which presumptive service connection is 
available under the revised 38 C.F.R. § 3.317.

As the Veteran failed to report for a VA examination, the Board 
must rely on the evidence of record.  38 C.F.R. § 3.655.  There 
is no other medical evidence of record, VA or private, showing 
that the Veteran's right arm pain is a symptom of an undiagnosed 
illness or that he has a neurologic disability.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claims.  Reasonable doubt 
does not arise, and the claims are denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Hearing Loss

Service treatment records show that at the Veteran's entrance 
examination in January 1986, the following audiometric findings 
were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	00	00	20	30
Left (db):	15	00	5	20	40

At the time of the Veteran's discharge examination in May 1992, 
the following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	15	00	00	25	10
Left (db):	10	05	05	35	30

The examiner commented that there had been no significant changes 
since 1986.

On examination for enlistment in the National Guard in July 1996, 
the following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	15	05	00	25	30
Left (db):	00	00	00	40	35

The only other pertinent post-service medical evidence is limited 
to a VA audiological examination conducted in August 2005.  The 
following audiometric findings were reported:


Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	00	00	25	25
Left (db):	10	00	00	45	40

Speech recognition was 100 percent in the right ear, and 94 
percent in the left ear.  

The Veteran was diagnosed as having mild/moderate high frequency 
hearing loss in the left ear and clinically normal hearing in the 
right ear.  

The level of hearing loss measured during the July 1996 and 
August 2005 examinations does not meet the requirements for a 
current disability under VA's regulations codified at 38 C.F.R. § 
3.385.

While the Veteran is competent to report current right ear 
hearing loss and a continuity of symptoms since service, it would 
require medical expertise to say that he has hearing loss that 
meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 
C.F.R. § 4.85(a) (2010) (requiring that examinations for hearing 
impairment for VA purposes be conducted by state licensed 
audiologists).  There is no evidence that the Veteran possesses 
such expertise.  Hence, he would not be competent to say that his 
right ear hearing loss met the thresholds of 38 C.F.R. § 3.385.  
Indeed, he has not made such a contention.

Accordingly, the Board finds that as the weight of the evidence 
is against a finding that there is a current right ear hearing 
loss disability for VA compensation purposes, this claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002).

The August 2005 examiner did not opine as to whether the 
diagnosed left ear hearing loss was incurred or aggravated during 
military service.  Consequently, in accordance with the Board's 
April 2008 remand, the Veteran was scheduled for another VA 
audiological examination in July 2010.  The Veteran failed to 
appear, without explanation, for the examination and has not 
requested that the examination be rescheduled.  Therefore, the 
case must be decided based on the evidence of record.

A Veteran is presumed to be in sound condition at the time of 
enlistment, except for conditions noted on examination when the 
Veteran was accepted for service.  38 U.S.C.A. §§ 1111, 1137.  
The Veteran's examination at the time of his entrance into 
service showed left ear hearing loss as defined by VA.  
Accordingly, the presumption of soundness is not applicable.  The 
remaining question is whether the pre-existing disability was 
aggravated in service.  

Aggravation will be presumed if there was an increase in the 
disability, but will not be conceded if there was no increase in 
the disability during active service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The audiology examinations show that the 
Veteran's average pure tone thresholds in the frequencies between 
500 and 4000Hertz were 16 decibels at service entrance and 17 at 
service separation.  

While some thresholds increased others dropped, and he did not 
actually meet the criteria for left ear hearing loss as a 
disability for VA purposes at the time of his service separation 
examination.  The examiner specifically concluded that there had 
been no significant change since the entrance examination and 
this conclusion is consistent with the one decibel change in the 
average at service entrance.

The Veteran has testified to in-service noise exposure from 
machine guns and he service in combat.  As a combat Veteran, his 
noise exposure is presumed.  38 U.S.C.A. § 1154 (West 2002).  The 
Veteran has not; however, reported aggravation of the pre-
existing hearing loss during service, and the audiology testing 
demonstrates no increase in disability in service.

The Veteran has reported that he is exposed to excessive noise as 
part of his job as a correctional officer.  See December 2007 
Travel Board hearing transcript.  The evidence is, against a 
finding that the pre-existing hearing loss was aggravated in 
service.  Reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).



							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right shoulder nerve damage is denied.

Service connection for numbness of the right arm is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


